AO 72A
{Rev. 8/82)

 

Case 2:19-cv-00079-LGW-BWC Document 21 Filed 01/27/21 Page 1of5

In the United States District Court
For the Southern District of Georgia

Brunswick Division
JAMES EDWARD LEWIS, *
*
Plaintiff, * CIVIL ACTION NO.: 2:19-cv-79

*

Vv. *

*

UNITED STATES OF AMERICA, et al., *
*

*

Defendants.

ORDER

Before the Court are Plaintiff's Objections to the
Magistrate Judge’s Report and Recommendation dated November 24,
2020. Dkt No. 20. In the Report, the Magistrate Judge
recommended the Court dismiss Plaintiff's claims against
Defendants in their official capacities, dismiss Plaintiff's
Federal Tort Claims Act (“FTCA”) claims against all Defendants
except Defendant United States, and deny Plaintiff’s claim for
injunctive relief. Dkt. No. 14, p. 1. Additionally, the
Magistrate Judge directed the Clerk of Court to remove Defendant
Deleon from the caption of the case because it appeared
Plaintiff did not intend to name him as a Defendant. Id. at
n.1. However, Plaintiff was permitted to proceed with the

following claims: FTCA claim for medical malpractice and

 
AO 72A
(Rev. 8/82)

 

Case 2:19-cv-00079-LGW-BWC Document 21 Filed 01/27/21 Page 2 of5

negligence against Defendant United States; FTCA claims for
intentional infliction of emotional distress against Defendant
United States; deliberate indifference to serious medical needs
claims against Defendants Allen, Bolaji, Forsyth, and Martin;
and retaliation claims against Defendants Allen, Mrs. Fanton,
and Lieutenant Fanton. Id. at pp. 1-2.

In his Objections to the Report, Plaintiff appears to
object to several claims on which the Magistrate Judge permitted
Plaintiff to proceed. Specifically, in objection numbered 1, 4,
5, under the section addressing his FTCA claims, Plaintiff
objects to claims for which the Court ordered service of
Plaintiff’s Complaint.? Dkt. No. 20, pp. 1-3. Additionally,
objection number 3 simply seeks to more specifically describe
the medical injury Plaintiff suffered. These objections are
without merit and are OVERRULED.

In objection number 2, Plaintiff asserts Defendant Deleon
should not have been dismissed. Id. at p. 2. Plaintiff now
argues Defendant Deleon should be served and Plaintiff should be
allowed to proceed on his Eighth Amendment claim for deliberate
indifference to a serious medical need against Defendant Deleon.

Id. In his Complaint, Plaintiff explains Defendant Deleon was

 

1 If Plaintiff wishes to dismiss claims against Defendants, he is

free to do so by filing a notice of dismissal. However, the Court
finds no error with the Magistrate Judge’s findings and Plaintiff may
proceed on the claims, as outlined in the Report and service Order.

 
AO 72A
(Rev. 8/82)

 

Case 2:19-cv-00079-LGW-BWC Document 21 Filed 01/27/21 Page 3 o0f5

aware of his condition and failed to provide him with his
prescribed medication or otherwise treat Plaintiff. Dkt. No. 1,
pp. 4-5, 9. Though Plaintiff initially appeared to not want to
pursue an Eighth Amendment claim against Defendant Deleon, he
now asserts he intends to pursue a claim against Defendant
Deleon. Thus, the Court SUSTAINS Plaintiff's Objection to the
dismissal of Defendant Deleon. Plaintiff is permitted to
proceed against Defendant Deleon on his Eighth Amendment
deliberate indifference to a serious medical needs claim. The
Clerk of Court is directed to add Defendant Deleon to the
caption of the case.

Additionally, Plaintiff filed objections to the Magistrate
Judge’s recommendations regarding his Bivens claims. Like
Plaintiff's objections to the Magistrate Judge’s recommendations
on Plaintiff’s FTCA claims, several objections appear to be to
claims the Court allowed to proceed. Dkt. No. 20, pp. 4-5.
Specifically, objections numbered 1 and 2 relate to claims
Plaintiff is permitted to proceed on and, thus, his objections
are without merit and are OVERRULED.

Finally, Plaintiff objects to the Magistrate Judge's
recommendation denying his request for preliminary injunctive
relief. Id. at p. 5. Plaintiff clarifies for the Court he is
seeking injunctive relief against Defendants in their individual

capacities. Id. As the Magistrate Judge explained, whether

 
AO 72A
(Rev. 8/82)

 

Case 2:19-cv-00079-LGW-BWC Document 21 Filed 01/27/21 Page 4of5

Plaintiff proceeds against Defendants in their official or
individual capacities, he failed to demonstrate a likelihood of
success on the merits. Dkt. No. 14, p. 7. Though Plaintiff's
objection clarifies whether he sought preliminary injunctive
relief against Defendants in their individual or official
capacities, he does not cure the fatal defect the Magistrate
Judge identified. That is, Plaintiff still does not demonstrate
he is likely to succeed on the merits. Accordingly, the Court
OVERRULES Plaintiff’s objection.

After an independent and de novo review of the entire
record, the Court CONCURS in part with the Magistrate Judge's
Report and Recommendation, ADOPTS the Report and Recommendation
as the opinion of the Court, and OVERRULES in part Plaintiff's
Objections. The Court DISMISSES Plaintiff's official capacity
claims against Defendants for monetary damages and dismisses
Plaintiff's FTCA claims against all Defendants except Defendant
United States. Further, the Court DENIES Plaintiff’s claim for
preliminary injunctive relief. However, the Court SUSTAINS
Plaintiff's objection regarding the dismissal of Defendant
Deleon for an Eighth Amendment deliberate indifference toa
serious medical need claim and DIRECTS the Magistrate Judge to
order service on Defendant Deleon, serving him with Plaintiff’s

Complaint, the Report and Recommendation, Plaintiff’s Objections

 
AO 72A
(Rev. 8/82)

 

 

Case 2:19-cv-00079-LGW-BWC Document 21 Filed 01/27/21 Page 5of5

to the Magistrate Judge’s Report and Recommendation, and a copy
of this Order.

SO ORDERED, this 2G day IA aca) , 2021.

 

HON. e GODBEY WOOD, JUDGE
UNITED Shares DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
